Plaintiff in error was convicted in the police court of the city of McAlester on a charge of selling intoxicating liquor, in violation of Ordinance No. 440 of said city of McAlester. From the judgment of conviction he appealed to the county court of Pittsburg county, where he was again convicted, and in accordance with the verdict of the jury he was, on December 1, 1911, sentenced to be confined for thirty days in the city jail, and to pay to the city of McAlester a fine of fifty dollars and costs. From the latter judgment he prosecutes this appeal. From a careful examination of the record we find that the charge of the court presents the law, and the evidence is sufficient to support the verdict. No error being apparent, the judgment of the court below is affirmed.